Citation Nr: 0008205	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to information contained in an August 1999 VA PTSD 
examination report, the veteran served in Korea for about 18 
months and he reported that he was on the front lines for 
about 20 days.  During this time, the North Koreans made 
their final drive, a conflict known as the Battle of 
Christmas Tree Hill.  The veteran was with the infantry at 
the time serving as a machine gun assistant.  After the 
fighting was over, he and a friend volunteered to string 
communications wire.  He ended up carrying dead and wounded 
off the battlefield, while his fellow serviceman was killed 
by a bullet wound to the head, a bullet that the veteran 
believes was meant for him.  The veteran reports that in 
another incident, his M-1 rifle was hit with a large piece of 
shrapnel which would have killed him if it had not been 
blocked by the rifle.  The veteran also indicated that at one 
point, he was sitting on a group of green bags while he was 
eating when his commanding officer informed him that there 
were bodies in the bags.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  When a veteran submits a well-grounded claim, the VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded four mental disorders 
examinations and treatment records from the Gene Taylor VA 
outpatient clinic have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 
1 Vet.App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet.App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet.App. 
55, (1998), it was held that the new rating criteria 
regarding mental disorders could not have retroactive 
application prior to November 7, 1996.  Therefore, in this 
case, the Board has considered the veteran's service-
connected PTSD under the old criteria both prior to and from 
November 7, 1996, and under the new criteria as well from 
November 7, 1996.  Nevertheless, the Board is of the opinion 
that the veteran's claim can be resolved under the criteria 
in effect prior to November 7, 1996.

Under the previous criteria, the 30 percent evaluation 
currently assigned was warranted for definite impairment in 
the ability to establish or maintain effective relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence they severely impair the 
ability to obtain or retain employment.  For the veteran to 
be awarded a 100 percent schedular evaluation under the 
previous criteria, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstratively unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  He only need meet 
one of these criteria.  See Johnson v. Brown, 7 Vet.App. 95 
(1994).

The veteran has undergone four VA mental disorders 
examinations since the mid-1990's.  The corresponding 
examination reports, coupled with mental hygiene records from 
the Gene Taylor VA outpatient clinic, collectively show that 
the veteran is experiencing serious and recurrent PTSD 
symptoms.  The veteran reported that he had nightmares and 
insomnia in all of the VA examinations.  During an April 1996 
VA examination, he indicated that these nightmares occurred 
twice per month, and that they were about his combat 
experiences.  He was tearful when relating events that 
happened in Korea during the examination in February 1995 and 
June 1997, and during some of his Korean veteran therapy 
group sessions.  He reported avoidance reaction in every 
examination from February 1995 to August 1999.  Although he 
was only "mildly anxious" in April 1996, he was "totally 
depressed" during a May 1996 therapy session.  On the other 
hand, the veteran was only "mildly depressed" during his 
February 1995 VA examination.  The veteran has consistently 
reported that he has an increased startle response, 
especially when someone approaches him from behind, and since 
his retirement, he has had recurrent intrusive thoughts 
concerning his Korean conflict experiences.

Nevertheless, the veteran had excellent personal hygiene in 
February 1995, and the examiner in August 1999 reported that 
his personal hygiene was fair.  The veteran does not have 
either delusions or hallucinations.  His speech is coherent 
and his cognitive abilities are grossly intact.  His remote 
memory is intact, although his recent memory is impaired.  
The veteran was able to maintain employment for basically his 
entire adult life, mostly as an automechanic, but also as a 
farmer and at a business recovering silver from photographic 
material.  He has been married for more than 40 years, and he 
has six children and 10 grandchildren.  Thus, from a social 
impairment perspective, he does not appear to be totally 
impaired, although the VA examiners have indicated that he 
has trouble maintaining friendships with other males.

Nevertheless, his Global Assessment of Functioning (GAF) 
scores are very low.  The veteran was assessed with a 45 in 
February 1995, a 60 in June 1997, and a 50 in August 1999.  
The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), indicates that a GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A GAF of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  As 
stated above, it is the present level of disability that is 
of primary concern; thus, the GAF of 50 is most probative of 
the veteran's current mental status, and the Board notes that 
PTSD is the only mental disorder of record with which the 
veteran has been diagnosed.

Based on the veteran's GAF of 50 and the symptomatology 
presented during the mental disorders examination in August 
1999, the Board concludes that the medical evidence reflects 
that his PTSD causes total occupational and social 
impairment.  The GAF of 50 reflects that the veteran is 
unable to keep a job.  Although the veteran worked for about 
35 years, his symptoms have worsened since his retirement, 
and the VA examiners believed that this was not unusual given 
that the veteran did not have a job to occupy his time.  
Considering the Court's holding in Johnson and his continued 
symptomatology since February 1995, the Board concludes that 
he is entitled to an evaluation of 100 percent.



ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 100 percent for PTSD is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

